13‐2678‐cv 
Carpenters Pension Trust Fund et al. v. Barclays PLC, et al. 
 



                                                                       In the 
                               United States Court of Appeals
                                                      For the Second Circuit
                                                       ________ 
                                                                 
                                                August Term, 2013 
                                                                 
                                                    No. 13‐2678‐cv 
                                                                 
 CARPENTERS PENSION TRUST FUND OF ST. LOUIS, ST. CLAIR SHORES POLICE & FIRE 
  RETIREMENT SYSTEM, POMPANO BEACH POLICE & FIREFIGHTERS’ RETIREMENT 
                                                        SYSTEM, 
                                                                 
                                                 Plaintiffs‐Appellants, 
                                                                 
                                                            v. 
                                                                 
BARCLAYS PLC, BARCLAYS BANK PLC, BARCLAYS CAPITAL INC., ROBERT DIAMOND, 
                MARCUS A.P. AGIUS, JOHN VARLEY,  CHRISTOPHER LUCAS, 
                                                                 
                                               Defendants‐Appellees. 
                                                       ________ 
                                                                 
                          Appeal from the United States District Court 
                                for the Southern District of New York. 
                           No. 12‐cv‐5329 ― Shira A. Scheindlin, Judge. 
                                                       ________ 
                                                                 
                                          ARGUED: FEBRUARY 27, 2014 
                                             DECIDED: APRIL 25, 2014 
                                                       ________ 

                                                                    
    
      The Clerk of the Court is directed to amend the caption as set forth above. 
        2                                                                                             No. 13‐2678‐cv           
                                                                             
                                                                        
                                                                        
  Before: KATZMANN, Chief Judge, CABRANES, Circuit Judge, and BERMAN, District 
                                      Judge** 
                                           
                                     ________ 
       
      Appeal from the United States District Court for the Southern District of 
New York (Shira A. Scheindlin, Judge), granting dismissal of the plaintiffs’ 
securities fraud claims on the grounds that the plaintiffs failed sufficiently to 
plead the elements of loss causation and materiality.  The plaintiffs allege that the 
defendants, a multinational bank and several of its former officers, including its 
former President, willfully misrepresented the bank’s borrowing costs between 
2007 and 2009 and knowingly submitted false information relating to the London 
Interbank Offered Rate (“LIBOR”).  We hold, with respect to the alleged 
misrepresentations of Barclays’s borrowing costs, that the plaintiffs sufficiently 
have pled loss causation under a theory of corrective disclosure.  We also hold 
that Barclays’s statements regarding its “minimum control requirements” were 
not materially false.  

       Accordingly, we AFFIRM in part (insofar as the District Court dismissed 
plaintiffs’  claims  based  upon  Barclays’s  minimum  control  statements),  and 
VACATE in part (insofar as the District Court dismissed plaintiffs’ claims based 
upon  Barclays’s  2007–2009  submission  rates  and  defendant  Diamond’s  2008 
conference  call  remarks),  the  judgment  of  the  District  Court,  and  remand  for 
further proceedings.  
                                      ________ 

                                     SUSAN K. ALEXANDER (Andrew S. Love, Samuel H. Rudman, 
                                     and David A. Rosenfeld, on the brief), Robbins Geller Rudman 
                                     & Dowd LLP, San Francisco, CA, and New York, NY, for 
                                     Plaintiffs‐Appellants Carpenters Pension Trust Fund of St. Louis, 
                                     St. Clair Shores Police & Fire Retirement System, Pompano Beach 
                                     Police & Firefighters’ Retirement System. 
                                                                    
      The  Honorable  Richard  M.  Berman,  United  States  District  Judge  for  the 
   **

Southern District of New York, sitting by designation. 
      3                                                                  No. 13‐2678‐cv           
                                                
                   JEFFREY T. SCOTT (David H. Braff and Matthew J. Porpora on 
                   the brief), Sullivan & Cromwell LLP, New York, NY (Jonathan 
                   D. Schiller and Michael Brill, Boies Schiller & Flexner LLP, 
                   New York, NY and Washington, D.C., on the brief), for 
                   Defendants‐Appellees Barclays PLC, Barclays Bank PLC, Barclays 
                   Capital Inc., Robert Diamond, Marcus A.P. Agius, John Varley,  
                   Christopher Lucas. 

                   CHERYL A. KRAUSE (Andrew J. Levander and Elisa T. Wiygul, 
                   on the brief), Dechert LLP, Philadelphia, PA and New York, 
                   NY, for Defendant‐Appellee Robert Diamond.  

                                         ________ 

      RICHARD M. BERMAN, District Judge: 

      Plaintiffs‐Appellants Carpenters Pension Trust Fund of St. Louis, St. Clair 

Shores Police & Fire Retirement System, and Pompano Beach Police & 

Firefighters’ Retirement System (collectively, “plaintiffs”) appeal from a May 14, 

2013 judgment of the District Court for the Southern District of New York (Shira 

A. Scheindlin, Judge),  dismissing their putative class action claims against 

Defendants‐Appellees Barclays PLC and related Barclays entities (“Barclays”), 

and several of Barclays’s former officers, including its former President, Robert 

Diamond (“individual defendants,” and collectively, “defendants”).  Plaintiffs 

allege that from approximately August 2007 through January 2009, Barclays, a 

multinational bank, knowingly misrepresented (i.e., understated) its cost of 

borrowing funds by submitting false information for the purpose of calculating 
          4                                                               No. 13‐2678‐cv           
                                                 
the London Interbank Offered Rate (“LIBOR”), in violation of § 10(b) of the 

Securities Exchange Act of 1934 (“Exchange Act”) and Securities and Exchange 

Commission Rule 10b–5 (“Rule 10b–5”).  Plaintiffs allege that defendant 

Diamond also made misleading statements relating to LIBOR, including his 

remarks during a 2008 conference call with market analysts in which he stated 

that Barclays was “categorically not paying higher rates in any currency.”  

Plaintiffs also allege that Barclays made misleading statements in its SEC filings 

regarding the company’s “internal controls.”  Plaintiffs assert control person 

liability claims against the individual defendants under § 20(a) of the Exchange 

Act.   


          On June 27, 2012, Barclays’s manipulation of 2007–2009 LIBOR data was 

disclosed as a result of publicly announced settlement and non‐prosecution 

agreements among Barclays and the United States Department of Justice 

(“DOJ”), the U.S. Commodity Futures Trading Commission (“CFTC”), and the 

United Kingdom’s Financial Services Authority (“FSA”) (“Settlement 

Agreements”).  The Settlement Agreements required Barclays to pay fines 

totaling $450 million and included detailed findings of fact disclosing for the first 

time that during the 2007–2009 time period, “Barclays submitted rates that were 
       5                                                                                             No. 13‐2678‐cv           
                                                                            
false because they were lower than Barclays otherwise would have submitted 

and contrary to the definition of LIBOR.”1   The following day, the price of 

Barclays’s American Depository Shares dropped 12%, resulting in significant 

financial losses to investors, including members of plaintiffs’ proposed class.   


       We hold that the District Court erred in concluding, prior to any discovery, 

that plaintiffs failed to plead loss causation.  Plaintiffs’ allegations, among others, 

that the June 28, 2012 decline in Barclays’s stock price resulted from the 

revelation of Barclays’s misrepresentations of its 2007–2009 LIBOR rates and 

defendant Diamond’s conference call misrepresentation of Barclays’s borrowing 

costs present a plausible claim.  We also hold that the District Court correctly 

concluded that Barclays’s statements in its SEC filings relating to the company’s 

internal control requirements were not materially false.  Accordingly, we 

VACATE in part, and AFFIRM in part, the judgment of the District Court. 


                                                                       

                                                                   
   1  On  March  14,  2014,  the  U.S.  Federal  Deposit  Insurance  Corporation,  acting 
on  behalf  of  thirty‐eight  failed  banks,  filed  suit  in  the  Southern  District  of  New 
York  seeking  damages  against  the  sixteen  contributor  banks  on  the  U.S.  Dollar 
LIBOR panel, including Barclays.  F.D.I.C. et al v. Bank of America Corp. et al., No. 
14‐cv‐1757  (NRB).    In  that  action,  the  FDIC  asserts  that  Barclays  and  the  other 
defendant  banks  “fraudulently  and  collusively  suppressed”  the  U.S.  Dollar 
LIBOR rate “from August 2007 through at least mid‐2011.” 
       6                                                                                              No. 13‐2678‐cv           
                                                                             
                                                                 I. BACKGROUND 

       Plaintiffs’ complaint alleges the following facts, which are presumed to be 

true for the purposes of this appeal. 


       At all times relevant to plaintiffs’ claims, Barclays was one of several 

contributor banks whose borrowing cost data was used to calculate LIBOR.2  

LIBOR rates are calculated by Thomson Reuters Corporation based upon the 

daily submissions (“submission rate”) of each contributor bank.  Each 

contributor bank is asked to derive its submission rate by answering the 

following question: “At what rate could you borrow funds, were you able to do 

so by asking for and then accepting inter‐bank offers in a reasonable market size 

just prior to 11 am?”  Once calculated, LIBOR rates are distributed daily to the 

market by Thomson Reuters.  Thomson Reuters also distributes on a daily basis 

the names of each contributor bank, including Barclays, and each bank’s daily 

submission rates.  Submission rates, in addition to representing a bank’s 

borrowing costs, may be perceived by the market as an indicator of a bank’s 




                                                                   
   2  LIBOR  is  a  benchmark  interest  rate  produced  on  a  daily  basis  for  ten 
currencies, including the U.S. Dollar, Pound Sterling, and the Euro.  LIBOR is a 
component of trillions of dollars of complex financial transactions worldwide.   
      7                                                                   No. 13‐2678‐cv           
                                                 
financial health.  A (relatively) high submission rate, for example, might indicate 

that a contributor bank is experiencing financial difficulties.   


      Plaintiffs allege that from August 2007 until January 2009—both before 

and during the global financial crisis—Barclays directed its employees to submit 

inaccurate submission rates to Thomson Reuters, i.e., rates that were, in fact, 

lower than the rates at which Barclays legitimately believed it could borrow 

funds.  Barclays did so “in order to preserve and/or enhance Barclays’s 

reputation from what it believed were negative and unfair media and market 

perceptions.”  Barclays’s false LIBOR submissions presented a misleading picture 

of Barclays’s financial condition and artificially inflated Barclays’s share price.  

Defendant Robert Diamond, Barclays’s President from June 2005 until December 

31, 2010 and its CEO from January 1, 2011 until July 3, 2012 when he resigned 

from that position, contributed to and participated in the LIBOR rate deception.  

During a 2008 conference call with analysts, Diamond denied that Barclays was 

paying higher borrowing rates than other banks, by stating: “We’re categorically 

not paying higher rates in any currency.”  Plaintiffs allege Diamond’s statement 

was false because, in fact, Barclays was understating its rates to appear similar to 

or lower than other banks’ submission rates.  The complaint does not allege that 
       8                                                                                             No. 13‐2678‐cv           
                                                                            
Barclays submitted false LIBOR submission rates after January 2009, but it does 

contend that Barclays did not disclose that its 2007–2009 submission rates were 

false until June 27, 2012.3   


       Plaintiffs also allege that Barclays made misrepresentations in its 2006–

2011 SEC filings, including the statement that “[m]inimum control requirements 

have been established for all key areas of identified risk.”  It is plaintiffs’ position 

that this statement was materially false because, at the time it was made, Barclays 

had no specific systems or controls for its LIBOR submissions process.    


       On June 27, 2012, Barclays announced that it had entered into the 

Settlement Agreements with the DOJ, CFTC, and FSA.  As noted, Barclays 

agreed to pay fines totaling $450 million and admitted for the first time that, 

“[f]rom approximately August 2007 through at least approximately January 2009, 

Barclays often submitted inaccurate Dollar LIBORs that under‐reported its 




                                                                   
   3 Indeed, Defendants concede this point.  At oral argument of this appeal on 
February 27, 2014, the following colloquy took place: The Court: “[At] any time 
between  when  [Barclays]  started  giving  out  the  correct  [LIBOR]  information 
[after  January  2009],  did  anybody,  either  Mr.  Diamond  or  anybody  from 
Barclays, apart from giving out the appropriate borrowing rate, did they ever say 
‘oh,  by  the  way,  from  2007  to  2009  we  gave  you  an  incorrect  rate?”    Barclays’s 
Counsel: “No, they did not.” 
       9                                                                                             No. 13‐2678‐cv           
                                                                            
perception of its borrowing costs and its assessment of where its Dollar LIBOR 

submission should have been.”   


       In an opinion dated May 13, 2013, the District Court dismissed all of 

plaintiffs’ claims pursuant to Fed. R. Civ. P. 12(b)(6).  See Gusinsky v. Barclays 

PLC, 944 F. Supp. 2d 279 (S.D.N.Y. 2013).  With respect to Barclays’s submission 

rates and defendant Diamond’s 2008 conference call remarks, the District Court 

concluded that plaintiffs had failed to present a plausible theory of “loss 

causation.”4  The District Court concluded that even if Barclays’s false 2007–2009 

submission rates and defendant Diamond’s remarks had misled the market and 

artificially inflated the value of Barclays’s shares, any share inflation would have 

been rectified prior to June 27, 2012 by an efficient market’s incorporation of 

Barclays’s 2009–2012 submission rates into the company’s share price.  The 

District Court also dismissed plaintiffs’ claims based upon Barclays’s alleged 

internal control misrepresentations, on the grounds that these statements were 

“puffery” and were not materially false or misleading.  The Court also dismissed 

plaintiffs’ § 20(a) control person liability claims because it had dismissed 
                                                                   
   4  The  element  of  loss  causation  requires  plaintiffs  to  prove  that  “that  the 
subject of the fraudulent statement or omission was the cause of the actual loss 
suffered.”  Suez Equity Investors, L.P. v. Toronto–Dominion Bank, 250 F.3d 87, 95 (2d 
Cir. 2001). 
       10                                                                                                   No. 13‐2678‐cv           
                                                                                   
plaintiffs’ underlying claims under § 10(b) and Rule 10b–5.  And, the District 

Court denied as “futile” plaintiffs’ request for leave to file a third amended 

complaint.5   


       Plaintiffs appeal from the District Court’s judgment with respect to two 

categories of alleged misrepresentations by defendants: (1) misrepresentations of 

Barclays’s borrowing costs in 2007–2009; and (2) statements contained in 

Barclays’s SEC filings concerning the company’s internal controls. 


                                                                      II. DISCUSSION 


       We review a District Court’s grant of a motion to dismiss under Rule 

12(b)(6) for failure to state a claim de novo, “accepting the complaintʹs factual 

allegations as true and drawing all reasonable inferences in the plaintiffʹs favor.”  

Steginsky v. Xcelera Inc., 741 F.3d 365, 368 (2d Cir. 2014).  “To survive a motion to 

dismiss, a complaint must contain sufficient factual matter, accepted as true, to 

‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 

678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).   

                                                                   
   5  On May 28, 2013, plaintiffs moved for reconsideration of the District Court’s 
denial  of  leave  to  amend.    In  support  of  their  motion,  plaintiffs  submitted  a 
Proposed  Third  Amended  Complaint  containing  additional  allegations  relating 
to  plaintiffs’  loss  causation  theory  and  Barclays’s  minimum  control  statements.  
The District Court denied plaintiffs’ motion for reconsideration. 
       11                                                                                            No. 13‐2678‐cv           
                                                                            
       To maintain a private damages action under § 10(b) and Rule 10b–5,  


         a  plaintiff  must  prove  (1)  a  material  misrepresentation  or 
         omission by the defendant; (2) scienter; (3) a connection between 
         the  misrepresentation  or  omission  and  the  purchase  or  sale  of  a 
         security;  (4)  reliance  upon  the  misrepresentation  or  omission;  (5) 
         economic loss; and (6) loss causation. 

Stoneridge Inv. Partners, LLC v. Scientific–Atlanta, Inc., 552 U.S. 148, 157 (2008) 

(citing Dura Pharm., Inc. v. Broudo, 544 U.S. 336, 341–42 (2005)).   


                        A. Misrepresentations of Barclays’s Borrowing Costs 


       The District Court concluded that defendants’ misrepresentations of 

Barclays’s 2007–2009 borrowing costs plausibly could not have caused plaintiffs’ 

losses.  To plead loss causation, plaintiffs must allege “that the subject of the 

fraudulent statement or omission was the cause of the actual loss suffered.”  Suez 

Equity Investors, L.P. v. Toronto–Dominion Bank, 250 F.3d 87, 95 (2d Cir. 2001).  

They may do so either by alleging (a) “the existence of cause‐in‐fact on the 

ground that the market reacted negatively to a corrective disclosure of the 

fraud;” or (b) that “’that the loss was foreseeable and caused by the 

materialization of the risk concealed by the fraudulent statement.’”6  In re 


                                                                   
   6 Plaintiffs’ complaint does not appear specifically to identify which theory of 
loss causation they rely upon.  
       12                                                                   No. 13‐2678‐cv           
                                                   
Omnicom Grp., Inc. Sec. Litig., 597 F.3d 501, 511, 513 (2d Cir. 2010) (quoting ATSI 

Commc’ns, Inc. v. Shaar Fund, Ltd., 493 F.3d 87, 107 (2d Cir. 2007); id. at 

511(“Establishing either theory as applicable would suffice to show loss 

causation.”); see also Lentell v. Merrill Lynch & Co., Inc., 396 F.3d 161, 175 n.4 (2d 

Cir. 2005).   


       In order to plead corrective disclosure, plaintiffs must plausibly allege a 

disclosure of the fraud by which “the available public information regarding the 

company’s financial condition [was] corrected,” In re Omnicom, 597 F.3d at 511, 

and that the market reacted negatively to the corrective disclosure.  Lentell, 396 

F.3d at 175.   Plaintiffs need not demonstrate on a motion to dismiss that the 

corrective disclosure was the only possible cause for decline in the stock price. See 

Emergent Capital Inv. Mgmt., LLC v. Stonepath Grp., Inc., 343 F.3d 189, 197 (2d Cir. 

2003) (“[I]f the loss was caused by an intervening event, . . . the chain of 

causation will not have been established.  But such is a matter of proof at trial 

and not to be decided on a Rule 12(b)(6) motion to dismiss.”).  This is consistent 

with the majority of district courts in our Circuit.  See, e.g., In re Bear Stearns Cos., 

Inc. Sec., Derivative, & ERISA Litig., 763 F. Supp. 2d 423, 507 (S.D.N.Y. 2011) (“[A]t 

the motion to dismiss stage, the [complaint] need not rule out all competing 
       13                                                                                            No. 13‐2678‐cv           
                                                                            
theories for the drop in . . . stock price; that is an issue to be determined by the 

trier of fact on a fully developed record.”); King County, Wash. v. IKB Deutsche 

Industriebank AG, 708 F. Supp. 2d 334, 343 (S.D.N.Y. 2010) (“[N]either Lentell nor 

Dura burden plaintiffs with pleading that no other possible event could have 

caused plaintiffs’ losses . . . .”).  


       The allegations in the complaint are far more persuasive as to corrective 

disclosure than they are to the theory of materialization of risk.7  Plaintiffs 

contend that Barclays misrepresented (understated) its borrowing costs and its 

financial condition in 2007–2009 by submitting false LIBOR submission rates, and 

that defendant Diamond also misrepresented Barclays’s borrowing costs by 

denying publicly and “categorically” that Barclays was paying higher borrowing 

rates than other banks.  Plaintiffs also allege that the falsity of these 

misrepresentations was revealed to the public for the first time in the Settlement 

Agreements.  Indeed, defendants conceded at oral argument that this was the 


                                                                   
   7  Indeed,  plaintiffs’  risk  materialization  theory  is  simply  untenable.    While 
Barclays’s  false  submission  rates  and  defendant  Diamond’s  2008  remarks  may 
have  concealed  the  risk  that  Barclays  would  experience  negative  financial 
consequences  as  a  result  of  its  understated  borrowing  costs,  plaintiffs  do  not 
allege  that  any  such  risk  materialized,  for  example,  in  the  form  of  a  liquidity 
crisis or other financial distress, at the time of the decline in Barclays’s stock price 
in June 2012.  See Lentell, 396 F.3d at 175. 
       14                                                                   No. 13‐2678‐cv           
                                                   
(first) occasion that Barclays disclosed its false 2007–2009 submission rates.  See 

ante note 4.  And, plaintiffs have alleged that the market reacted negatively to the 

June 27, 2012 corrective disclosure by a significant (12%) decline in Barclays’s 

stock on June 28, 2012.  See Lentell, 396 F.3d at 175.  Many district courts in this 

Circuit have found similar allegations sufficient to plead loss causation under a 

theory of corrective disclosure.  See, e.g., In re Ambac Fin. Grp., Inc. Sec. Litig., 693 

F. Supp. 2d 241, 273–74 (S.D.N.Y. 2010) (loss causation adequately pled where 

plaintiff “identifie[d] several corrective disclosures that allegedly demonstrated 

the falsity of defendants’ previous statements, and also allege[d] that the value of 

plaintiffs’ Ambac stock declined immediately following the corrective 

disclosures”); In re Take–Two Interactive Sec. Litig., 551 F. Supp. 2d 247, 287–88 

(S.D.N.Y. 2008) (press release announcing that the SEC had commenced an 

investigation into certain stock options grants, coupled with a 7.5% stock price 

drop the next day, created a sufficient causal connection to plead loss causation); 

In re Openwave Sys. Sec. Litig., 528 F. Supp. 2d 236, 252–53 (S.D.N.Y. 2007) (4.5% 

drop in market price of shares in response to announcement of SEC investigation 

into options backdating was sufficient to plead loss causation); Lewy v. SkyPeople 

Fruit Juice, Inc., No. 11‐cv‐2700, 2012 WL 3957916, at *16–17 (S.D.N.Y. Sep. 10, 
      15                                                                  No. 13‐2678‐cv           
                                                 
2012) (allegations that company’s stock price fell 18% immediately following a 

corrective disclosure sufficient to plead loss causation). 


      In dismissing plaintiffs’ claims, the District Court perceived a temporal 

“disconnect” between Barclays’s submission of false LIBOR rates and the 

disclosure of the fraud in June 2012, and concluded that Barclays’s 

(unchallenged) submission rates after January 2009 necessarily would have 

supplanted any prior LIBOR‐related misinformation.  The District Court found it 

implausible that an efficient market “would fail to digest three years of non‐

fraudulent Submission Rates and other more detailed financial information, and 

would instead leave intact artificial inflation as a result of fraudulent Submission 

Rates [in 2007–2009].”  Gusinsky, 944 F. Supp. 2d at 292.  


      While expressing no view on the ultimate merits of plaintiffs’ theory of 

loss causation, we hold that the court below reached these conclusions 

prematurely.  The assumption that Barclays’s false 2007–2009 submission rates 

were somehow corrected after January 2009 (but before June 27, 2012) is 

inconsistent with the complaint’s allegations and defendants’ concession at oral 

argument that the misrepresentations were not brought to light until the 

disclosure of the Settlement Agreements.  The complaint plausibly alleges that 
      16                                                                   No. 13‐2678‐cv           
                                                  
submission rates are non‐cumulative—that is, that each day’s submission rates 

reveal information about a bank’s borrowing costs for that particular day.  Thus, 

while Barclays’s 2009–2012 submission rates may have provided accurate 

information about the company’s borrowing costs and financial condition for the 

period 2009–2012, they did not correct the earlier years’ misstatements. The 

complaint plausibly alleges that Barclays’s and Diamond’s misrepresentations 

were not corrected until June 27, 2012.  


      We cannot conclude, as a matter of law and without discovery, that any 

artificial inflation of Barclays’s stock price after January 2009 was resolved by an 

efficient market prior to June 27, 2012.  The efficient market hypothesis, premised 

upon the speed (efficiency) with which new information is incorporated into the 

price of a stock, does not tell us how long the inflationary effects of an 

uncorrected misrepresentation remain reflected in the price of a security.  We 

agree with the Eleventh Circuit that, in general, “[s]o long as the falsehood 

remains uncorrected, it will continue to taint the total mix of available public 

information, and the market will continue to attribute the artificial inflation to 

the stock, day after day.”  Findwhat Investor Group v. Findwhat.com, 658 F.3d 1282, 

1310 (11th Cir. 2011).  In this case, whether the effects of Barclays’s wilfully false 
       17                                                                                            No. 13‐2678‐cv           
                                                                            
LIBOR representations dissipated before June 2012 is a question of fact that can 

be answered only upon a more fully developed record.8   


       Defendants argue that Barclays’s LIBOR misrepresentations were “stale” 

at the time of the June 27, 2012 corrective disclosure, and that the decline in 

Barclays’s stock price on June 28, 2012 should be attributed to the imposition of 

regulatory penalties against Barclays, rather than to the disclosures contained in 

the Settlement Agreements.  See Appellees’ Br. 45, 53–54.  To be sure, a securities 

fraud plaintiff must “demonstrate a causal connection between the content of the 

alleged misstatements or omissions and the harm actually suffered,” Lentell, 396 

F.3d at 174 (quoting Emergent Capital, 343 F.3d at 199), and may not rely on mere 

“attenuated” connections, id.  But defendants’ arguments here involve questions 

of fact and should not be resolved upon a motion to dismiss.   


       For the foregoing reasons, we hold that plaintiffs have adequately pled 

loss causation with respect to their claims based upon Barclays’s false submission 

rates and defendant Diamond’s 2008 remarks.  We also conclude that plaintiffs 

have sufficiently pled materiality with respect to these misrepresentations—i.e., 

                                                                   
   8 Plaintiffs’ theory of continued price inflation is supported by allegations in 
their  Proposed  Third  Amended  Complaint,  which  includes  an  analysis 
conducted by an “economics expert in loss causation.” 
       18                                                                                            No. 13‐2678‐cv           
                                                                            
that there was a substantial likelihood that the disclosure of Barclays’s true 

borrowing costs between 2007 and 2009 “’would have been viewed by the 

reasonable investor as having significantly altered the ‘total mix’ of information 

made available.’”  Basic Inc. v. Levinson, 485 U.S. 224, 231–32 (1988) (quoting TSC 

Indus., Inc. v. Northway, Inc., 426 U.S. 438, 449 (1976)).9  In any event, given the 

fact‐specific nature of the question raised here, it would be inappropriate to 

dismiss upon a Rule 12(b)(6) motion.  See ECA & Local 134 IBEW Joint Pension 

Trust of Chicago v. JP Morgan Chase Co., 553 F.3d 187, 197 (2d Cir. 2009) (“[A] 

complaint may not properly be dismissed . . . on the ground that the alleged 

misstatements or omissions are not material unless they are so obviously 

unimportant to a reasonable investor that reasonable minds could not differ on 

the question of their importance.”  (quoting Ganino v. Citizens Utils. Co., 228 F.3d 

154, 162 (2d Cir. 2000) (ellipsis in original)); see also In re Morgan Stanley Info. Fund 

Sec. Litig., 592 F.3d 347, 360 (2d Cir. 2010) (“[B]ecause the materiality element 




                                                                   
   9  While  the  District  Court  did  not  address  the  materiality  of  Barclays’s 
submission  rates  and  Diamond’s  2008  conference  call  remarks,  the  parties  have 
raised this issue on  appeal.  See MBIA Inc. v. Fed. Ins. Co., 652 F.3d 152, 171 (2d 
Cir.  2011)  (resolving  an  issue  not  reached  by  the  district  court  “in  order  to 
minimize inefficiency and conserve judicial resources”).    
      19                                                                  No. 13‐2678‐cv           
                                                 
presents ‘a mixed question of law and fact,’ it will rarely be dispositive in a 

motion to dismiss[.]” (quoting ECA, 553 F.3d at 197)).    


              B. Misrepresentation of Barclays’s Internal Controls 


      The District Court concluded that statements contained in Barclays’s SEC 

filings concerning the company’s minimum control requirements were not 

materially false because they were not specifically tied to Barclays’s LIBOR 

practices.  We agree with the District Court. 


      The Private Securities Litigation Reform Act (“PSLRA”) provides that a 

plaintiff bringing a securities fraud claim must, at the pleading stage, 


        specify  each  statement  alleged  to  have  been  misleading,  the 
        reason  or  reasons  why  the  statement  is  misleading,  and,  if  an 
        allegation  regarding  the  statement  or  omission  is  made  on 
        information and belief, the complaint shall state with particularity 
        all facts on which that belief is formed. 

15 U.S.C. § 78u–4(b)(1)(B).  Thus, plaintiffs asserting claims under Rule 10b–5 

“must do more than say that the statements . . . were false and misleading; they 

must demonstrate with specificity why and how that is so.”  Rombach v. Chang, 

355 F.3d 164, 174 (2d Cir. 2004). 


      Plaintiffs contend that the statements made by Barclays in its SEC filings 

that minimum control requirements had been established for all key areas of 
        20                                                                                            No. 13‐2678‐cv           
                                                                             
identified risk were false because Barclays “had no specific systems or controls 

for its LIBOR and EURIBOR submissions process until December 2009.”  

Appellants’ Br. 9.  But Barclays’s statements do not mention LIBOR, nor do they 

say that Barclays had established “specific systems or controls” relating to LIBOR 

submission rates.  Based upon the SEC filings referenced in the complaint, 

Barclays does not appear to have made representations that it had established 

internal controls for LIBOR, but only that it had established controls for other 

areas of its business.  Plaintiffs fail, therefore, to demonstrate with specificity that 

Barclays’s minimum control statements were false or misleading.  See Rombach, 

355 F.3d at 174; see also In re Austl. & N.Z. Banking Grp. Ltd. Sec. Litig., No. 08‐cv‐

11278, 2009 WL 4823923, at *14 (S.D.N.Y. Dec. 14, 2009) (finding statements not 

false or misleading where the “[alleged] fraud consisted of ANZʹs 

misrepresentation of its ‘equity finance practices’” but “[t]hose practices . . . are 

not the subject of the representations cited in the Complaint”).10  




                                                                    
   10 In their Proposed Third Amended Complaint, plaintiffs allege that Barclays 
“had  in  fact  identified  the  Libor‐submission  process  as  a  key  area  of  identified 
risk.”  This contention appears inconsistent with Barclaysʹs SEC filings, which do 
not  list  LIBOR  as  one  of  the  risk  categories  identified  by  Barclays.    Plaintiffs’ 
allegation appears also to be at odds with the FSA’s June 27, 2012 findings of fact, 
which plaintiffs incorporated by reference into their complaint, and which state 
        21                                                                                                                                          No. 13‐2678‐cv                                    
                                                                                                
                                                            C. Section 20(a) Claims 


        To state a claim of control person liability under § 20(a), “a plaintiff must 

show (1) a primary violation by the controlled person, (2) control of the primary 

violator by the defendant, and (3) that the defendant was, in some meaningful 

sense, a culpable participant in the controlled personʹs fraud.”  ATSI, 493 F.3d at 

108.  Because we vacate the District Court’s dismissal of plaintiffs’ 10b–5 claims 

with respect to Barclays’s 2007–2009 submission rates and defendant Diamond’s 

2008 remarks, we also vacate the District Court’s dismissal of plaintiffs’ § 20(a) 

control person liability claim as to these issues.11  And, because we affirm the 

District Court’s dismissal of plaintiffs’ 10b–5 claim relating to Barclays’s internal 

control statements, we also affirm the dismissal of plaintiffs’ § 20(a) claim with 

respect to these statements. 


                                                                 D. Leave to Amend 


        Plaintiffs argue that the District Court improperly denied their request for 

leave to amend their complaint.  We agree with the District Court that 

                                                                                                                                                                                                       
                                                                                                                                                                                                       
that “Barclays did not believe the submission of LIBOR was an area of significant 
risk.”  
      We  leave  it  to  the  District  Court  to  consider  whether  plaintiffs  have 
   11

properly alleged the remaining elements of a § 20(a) claim. 
       22                                                                   No. 13‐2678‐cv           
                                                   
submission of a third amended complaint would be futile in so far as it relates to 

Barclays’s internal control statements.   


                                    CONCLUSION 


       To summarize, we hold that: 

       (1) The  District  Court  improperly  dismissed  plaintiffs’  claims  under  §§ 
           10(b)  and  20(a)  of  the  Exchange  Act,  and  Rule  10b–5,  based  upon 
           Barclays’s  2007–2009  submission  rates  and  defendant  Diamond’s  2008 
           conference call remarks.   

       (2) The  District  Court  correctly  dismissed  plaintiffs’  claims  based  upon 
           Barclays’s statements regarding its minimum control requirements. 

       (3) The District Court correctly denied leave to amend. 

       For  the  reasons  stated  above,  we  AFFIRM  in  part  (insofar  as  the  District 
Court  dismissed  plaintiffs’  claims  based  upon  Barclays’s  minimum  control 
statements),  and  VACATE  in  part  (insofar  as  the  District  Court  dismissed 
plaintiffs’  claims  based  upon  Barclays’s  2007–2009  submission  rates  and 
defendant Diamond’s 2008 conference call remarks), the District Court’s May 14, 
2013  judgment,  and  REMAND  the  case  for  further  proceedings  consistent  with 
this opinion.